Citation Nr: 0826642	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  02-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant's character of discharge for his period 
of service from February 1971 to February 1973 is a bar to 
eligibility for VA compensation benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDINGS OF FACT

1.  The appellant received a discharge under other than 
honorable (OTH) conditions for his service from February 1971 
to February 1973. 

2.  The appellant was not an officer.  

3.  The acceptance of an undesirable discharge in lieu of 
trial by general court-martial has not been demonstrated. 

4.  The appellant was absent without leave (AWOL) from July 
1, 1971 to July 16, 1971 (15 days), May 15, 1972 to June 30, 
1972 (46 days), July 25, 1972 to December 16, 1972 (154 
days), and February 6, 1973 to February 9, 1973. 

5.  The appellant was not AWOL for a continuous period of at 
least 180 days during service.  


CONCLUSION OF LAW

The character of the appellant's discharge from service is 
not a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 
C.F.R. § 3.12 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

Initially, the Board finds that the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at  
38 U.S.C.A. § 5100 to 5107 (West 2002)] are not applicable to 
this claim on appeal because the appeal turns on a matter of 
law and not on the underlying facts or development of the 
facts.  See Manning v. Principi, 16 Vet. App. 534, 542  
(2002).  The United States Court of Appeals for Veterans  
Claims (Court) found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  Also 
see Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v.  
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue here on appeal. 

					Legal Criteria 

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  A discharge 
or release from service under specified conditions, including 
being AWOL for a continuous period of at least 180 days, is a 
bar to the payment of benefits.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(c).  Acceptance of an undesirable discharge to 
escape trial by general court-martial is considered to have 
been issued under dishonorable conditions and is a bar to VA 
compensation benefits (but not to benefits under Chapter 17 
of Title 38).  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  A 
discharge or release because of willful and persistent 
misconduct will also be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a), definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(b) 
provides when a rating agency is concerned with determining 
whether a appellant was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation (38 U.S.C. § 5303(b)), it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.

Analysis

The appellant seeks entitlement to service connection for 
various disabilities that he claims began as a consequence of 
his active service.  The RO rendered an administrative 
decision in March 2001 denying entitlement to the benefits 
sought based on the character of discharge.  

Service records show that the appellant served from February 
1971 to February 1973.  These records further show that, the 
appellant was AWOL from July 1, 1971 to July 16, 1971 (15 
days), May 15, 1972 to June 30, 1972 (46 days), July 25, 1972 
to December 16, 1972 (154 days), and February 6, 1973 to 
February 9, 1973 (3 days).  It was noted during service that 
the appellant cited family problems as the reason for his 
AWOL.  In December 1971, it was reported that the appellant 
assaulted a fellow serviceman and that he also threatened 
with disrespect his superior noncommissioned officer.  

In December 1972, the appellant signed a request for 
discharge for the good of the service in lieu of trial by 
court martial.  In January 1973, V.H.H.N., recommended that 
the appellant be discharged under the provisions of Chapter 
10, AR 635-200, for the good of the service.  D.J.T. 
recommended that the appellant be discharged for the good of 
the service and he noted that he advised the appellant of the 
basis for his contemplated trial by court-martial and the 
maximum punishment authorized under the Uniform Code of 
Military Justice and the possible effects of an undesirable 
discharge if the request was approved.  Later that month, 
G.P.S., issued the appellant a discharge under the provisions 
of Chapter 10, AR 635-200.  Form DD 214 shows that the 
appellant was discharged under OTH conditions.  

The Board finds that the appellant's other than honorable 
service discharge is not a total bar to VA compensation 
benefits.  The Board is basing the decision on the 
administrative decision contained in the appellant's file.  
The 2001 administrative decision was specific in the reasons 
for the determination.  It was noted that the appellant's 
reasons for his AWOL and the acceptance of an undesirable 
discharge to escape trial by general court-martial is 
considered to have been issued under dishonorable conditions.  
The Board is fully aware that the Supplemental Statement of 
the Case (SSOC) was issued in June 2007.  In that SSOC, it 
was noted the appellant engaged in willful and persistent 
misconduct during service and that because of such conduct 
his discharge is considered to have been under dishonorable 
conditions.  The SSOC contains error.  The administrative 
determination was not based upon a finding of willful and 
persistent misconduct.  Rather, the decision referenced the 
appellant's AWOL and the acceptance of an undesirable 
discharge to escape trial by general court-martial.  The 
Board notes that acceptance of a discharge for the good of 
the service is inapplicable since the appellant was not an 
officer and there is no indication that a general court 
martial was planned or threatened.  Service records only 
reference a contemplated trial by court-martial.  Also, 
although the appellant was AWOL several times during service, 
there is no showing that the appellant was AWOL for a 
continuous period of at least 180 days.  At most, the 
appellant was AWOL 154 consecutive days from July 25, 1972 to 
December 16, 1972.  

We conclude that the authorized officials who executed the 
administrative decision knew what they were doing when they 
failed to reference willful and persistent misconduct as a 
basis for the appellant's discharge.  The Board shall not 
revisit the determination of the authorized officials who 
actually prepared the administrative decision.  The Board has 
not been presented with any evidence that the appellant's 
discharge was in lieu of a general court-martial so as to 
constitute a bar under 38 C.F.R. § 3.12(d)(1).  The Board 
further notes that the appellant was not an officer as to 
constitute a bar under 38 C.F.R. § 3.12(c)(3).  It also has 
not been shown that the appellant was AWOL for a continuous 
period of at least 180 days to constitute a bar under 
38 C.F.R. § 3.12(c)(6).  Thus, the Board concludes that the 
character of the appellant's discharge does not act as a bar 
to VA benefits.


ORDER

The character of the appellant's service from February 1971 
to February 1973 is not a bar to entitlement to VA benefits. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


